DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,  7, 9, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Imai et al., US 2017/0090229 (listed in IDS filed on 12/11/2020), in view of Lee et al., US 2013/0320328 (corresponding to US 9,093,540).
In re Claim 1, Imai discloses an active matrix substrate including a plurality of pixel areas (underneath 24) (Fig. 1), the active matrix substrate 100 comprising: a substrate 10; a plurality of source bus lines 11 ([0055]) supported on a main (upper) surface of the substrate 10 and extending in a first (vertical) direction (Fig. 2) ; a lower insulating layer 14 covering the plurality of source bus lines 11; a plurality of gate bus lines 12 ([0053]) formed above the lower insulating layer 14 and extending in a second (horizontal)  direction intersecting the first (vertical) direction (Fig. 2); and an oxide semiconductor TFT 1 and a pixel electrode 24 disposed to correspond to each of the plurality of pixel areas (underneath 24) ([0047]), wherein in each of the plurality of pixel areas 210, the oxide semiconductor TFT 1 includes an oxide semiconductor layer (16, 15, 17) ([0061], Fig. 3) disposed on the lower insulating layer 14, the oxide semiconductor layer (16, 15, 17)  including a channel region 15, a first region 16, and a second region 17, the first region 16 and the second region 17 being located on respective both sides of the channel region 15, the first region 16 being electrically connected to a corresponding one of the plurality of source bus lines 11, the second region 17 being electrically connected to the pixel electrode 24, and a gate electrode 19 disposed on at least the channel region 15 of the oxide semiconductor layer (16, 15, 17) with a gate insulating layer 18 being interposed between the gate electrode 19 and the channel region 15, the gate electrode 19 being formed in a different layer from the plurality of gate bus lines 12, the oxide semiconductor layer (16, 15, 17) and the gate electrode 19 are covered by an interlayer insulating layer (21, 23) (Figs. 1-3; [0045-0071]).
 Imai does not specify that  the gate electrode 19 being formed in a different layer from the plurality of gate bus lines 12 and being disposed to be separated from another gate electrode disposed in an adjacent one of the plurality of pixel areas, and the interlayer insulating layer (21, 23) includes at least one gate contact hole for exposing a part of the gate electrode 19, and one of the plurality of gate bus lines 12 is disposed on the interlayer insulating layer  (21, 23) and in the at least one gate contact hole, and is electrically connected to the gate electrode 19 in the at least one gate contact hole.
Lee teaches an active matrix substrate (Fig. 2) including a plurality of pixel areas 191, the active matrix substrate comprising: a substrate 110; a plurality of source bus lines 171 supported on a main (upper) surface of the substrate 110 and extending in a first (vertical) direction; a plurality of gate bus lines 121 formed above the lower insulating layer and extending in a second direction intersecting the first direction; and an oxide semiconductor TFT (124, 140, 152, 164, 153, 171, 154) and a pixel electrode 191 disposed to correspond to each of the plurality of pixel areas , wherein in each of the plurality of pixel areas 191, the oxide semiconductor TFT (124, 140, 152. 164, 153, 171, 154) includes an oxide semiconductor layer (153, 154, 155) disposed (Fig.9), the oxide semiconductor layer (153, 154, 155) including a channel region 154, a first region 153, and a second region 154, the first region 153 and the second region 154 being located on respective both sides of the channel region 154, the first region 153 being electrically connected to a corresponding one of the plurality of source bus lines 171 (Fig. 10), the second region 155 being electrically connected to the pixel electrode 191, and a gate electrode 194 disposed on at least the channel region 154 of the oxide semiconductor layer (153, 154, 155) with a gate insulating layer  180 being interposed between the gate electrode 194 and the channel region 154, the gate electrode 194 being formed in a different layer from the plurality of gate bus lines 121 and being disposed to be separated from another gate electrode 194 disposed in an adjacent one of the plurality of pixel areas 191, the oxide semiconductor layer (153, 154, 155) and the gate electrode 194 are covered by an interlayer insulating layer 180, and the interlayer insulating layer includes at least one gate contact hole 184 for exposing a part of the gate electrode 194, and one of the plurality of gate bus lines 121 is disposed, the at least one gate contact hole 184, and is electrically connected to the gate electrode 194 in the at least one gate contact hole 184 (Figs. 2, 9, 10, 13, 20, and A; [00040-0133]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Imai and Lee, and to use the specified gate electrode being formed in a different layer from the plurality of gate bus lines  to improve the characteristic of the thin film transistor, as taught by Lee ([0015]).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Fig. A. Lee’s Fig. 10 annotated to show the details cited

In re Claim 2, Imai taken with Lee discloses the active matrix substrate according to claim 1, wherein in each of the plurality of pixel areas (underneath 24) (Imai: Fig. 1), the oxide semiconductor TFT 1 (Imai: Fig. 3 ) further includes a drain electrode (a portion of 24 inside 25) connecting the second region 17 of the oxide semiconductor layer (16, 15, 17) and the pixel electrode 24, and the drain electrode (the portion of 24 inside 25) is formed in a same layer as the plurality of gate bus lines 19.
In re Claim 3, Imai taken with Lee discloses the active matrix substrate according to claim 1, wherein in each of the plurality of pixel areas (underneath 24) (Imai: Fig. 1), when viewed from a normal direction of the main (upper) surface of the substrate 110 (Lee: Fig. 9), the gate electrode 194 of the oxide semiconductor TFT (124, 140, 152, 164, 153, 171, 154)  includes a first part 1P  (Fig. A) overlapping the oxide semiconductor layer (153, 154, 155) and an extending part EP (Fig. A) extending from the first part 1P not to overlap the oxide semiconductor layer (153, 154, 155), and the at least one gate contact hole 184 is disposed to expose a part of the extending part EP of the gate electrode 124.
In re Claim 4, , Imai taken with Lee discloses the active matrix substrate according to claim 3, wherein when viewed from the normal direction of the main (upper) surface of the substrate 110 (Lee: Fig. 9), each of the plurality of pixel areas (Fig. 10)  includes a source metal absent region SMAR (Fig. A) in which neither an electrode 173 nor a wiring line 171 formed in a same layer as the plurality of source bus lines 171 is present, and when viewed from the normal direction of the main (upper) surface of the substrate 110, the at least one gate contact hole 184 is located in the source metal absent region SMAR (Fig. A).
In re Claim 5, Imai taken with Lee discloses the active matrix substrate according to claim 4, wherein in each of the plurality of pixel areas (Lee: Fig. 10), when viewed from the normal direction of the main (upper) surface of the substrate 110 (Lee: Fig. 9), the at least one gate contact hole 154 is disposed to cross an edge portion of the gate electrode 194 (Fig. A).
In re Claim 7, Imai taken with Lee discloses all limitations of claim 7 except for that the at least one gate contact hole 184 (Fig. A) includes a plurality of gate contact holes disposed to be spaced apart from each other. Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to use the plurality of gate contact holes, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). (See MPEP2144.04.VI.B). And it would have been obvious to one of ordinary skill in the art at the time the invention was made to use the plurality of gate contact holes disposed to be spaced apart from each other since it was known in the art that the plurality of gate contact holes should be spaced apart from each other  to be the plurality rather than a single hole (MPEP2144.I.).

In re Claim 9, Imai taken with Lee discloses the active matrix substrate according to claim 1, wherein in each of the plurality of pixel areas (Imai: Fig. 3), the oxide semiconductor TFT further includes a source electrode 16a (Imai: [0061]) integrally formed by using a same conductive film as the corresponding one of the plurality of source bus lines 11, the lower insulating layer 14 includes a source opening 14a for exposing a part of the source electrode 16a, and the first region 16 of the oxide semiconductor layer (16, 15, 16) is electrically connected to the part of the source electrode 16a in the source opening 14a.
In re Claim 13, Imai taken with Lee discloses the active matrix substrate according to claim 1, wherein in each of the plurality of pixel areas (Figs.9 and 10), when viewed from a normal direction of the main (upper) surface of the substrate 110, the gate electrode 194 extends in the second direction to overlap a corresponding one of the plurality of gate bus lines 121.
In re Claim 16, Imai taken with Lee discloses the active matrix substrate according to claim 1, wherein the oxide semiconductor layer (153, 154, 155)  includes an In-Ga-Zn-O-based semiconductor (Lee: [0061]) .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Imai and  Lee as applied to claim 16 above, and further in view of Ochi et al., US 2018/0277574 (corresponding to US 10,263.016).
In re Claim 17, Imai taken with Lee discloses all limitations of claim 17 except for that the In-Ga-Zn-O-based semiconductor (153, 154, 155)  (Lee; Figs. 9 and 10) includes a crystalline portion. 
Ochi teaches an active matrix substrate, wherein the In-Ga-Zn-O-based semiconductor 104 includes a crystalline portion (Fig. 3; [0100-0105]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Imai - Lee and Ochi, and to use the specified In-Ga-Zn-O-based semiconductor 104 with a crystalline portion for a highly reliable active matrix substrate as taught by Ochi ([0032]).

Allowable Subject Matter
Claims 6, 8, 10-12, 14,  and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 6: the prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 6 as: “the at least one gate contact hole at least partially overlaps the channel region of the oxide semiconductor layer”, in combination with limitations of Claim 1 on which it depends.
In re Claim 8: the prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 6 as: “the extending part of the gate electrode includes a first extending part and a second extending part disposed on respective both sides of the first part, and the plurality of gate contact holes include a first gate contact hole disposed to overlap the first extending part and a second gate contact hole disposed to overlap the second extending part”, in combination with limitations of Claims 7 and 1 on which it depends.
In re Claim 10: the prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 10 as: “a connection electrode being formed in a same layer as the gate electrode”, in combination with limitations of Claim 1 on which it depends.
In re Claim 14: the prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 14 as: “the entire gate electrode overlaps the corresponding one of the plurality of gate bus lines”, in combination with limitations of Claims 1 and 13 on which it depends.
In re Claim 15: the prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 15 as: “the oxide semiconductor layer further includes another channel region, when viewed from a normal direction of the main surface of the substrate, the gate electrode further includes a second part overlapping the another channel region, the extending part of the gate electrode includes a third part being located between the first part and the second part, and the at least one gate contact hole is disposed on the third part of the extending part”, in combination with limitations of Claims 1 and 13 on which it depends

Claims 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 18, prior-art fails to disclose a manufacturing method of an active matrix substrate comprising a step  of “forming a gate conductive film on the interlayer insulating layer and performing patterning of the gate conductive film to thereby form a gate metal layer including the plurality of gate bus lines, one gate bus line out of the plurality of gate bus lines being electrically connected to the gate electrode in the at least one gate contact hole in each of the plurality of pixel area.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 20, prior-art fails to disclose a manufacturing method of an active matrix substrate comprising steps of “forming a gate electrode located on the gate insulating layer and a connection electrode located on the first insulating layer out of the gate electrode film, the connection electrode being electrically connected to the part of the oxide semiconductor layer and the part of the source electrode in the source contact hole.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893